



COURT OF APPEAL FOR ONTARIO

CITATION: Smith v.
    Loblaw Companies Limited (Real Canadian Superstore), 2015 ONCA 504

DATE: 20150703

DOCKET: C58386

Doherty, Pepall and Huscroft JJ.A.

BETWEEN

Makenzie Smith, a minor, by
    her Litigation Guardian, Sandra Smith and Sandra Smith

Plaintiffs (
Respondents
)

and

Loblaw Companies Limited
    carrying on business as The Real Canadian Superstore

Defendant (
Appellant
)

Daniel J. Fife and Maple Anne Cameron, for the defendant
    (appellant)

Joseph Dallal and Lesley Parsons, for the plaintiff
    (respondent) Makenzie Smith

Heard:  July 2, 2015

On appeal from the judgment of Justice Ramsay of the Superior
    Court of Justice, dated January 14, 2014, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

We do not agree that the jurys verdict is unreasonable.  The appellant
    acknowledged a duty of care to the respondent.  In our view, the failure to
    provide any training in the proper supervision of the children provided a basis
    upon which the jury could conclude that the appellant breached its duty.

[2]

Finally, on the causation instruction (agreed upon by the parties), it
    was open to the jury to find that the failure to provide adequate training of
    its staff was causative of the respondents injuries.

[3]

On the second issue, we do not agree that the jurys response to
    Question 2 warrants our intervention.  The jurys answer must be given a full
    and liberal reading in light of the evidence.  Taking that approach, we read
    the word may in the second sentence of the answer as speaking to the material
    contribution requirement in causation as put to the jury and not to the burden
    of proof on factual issues.  Viewed in this way, there is no ambiguity in the
    jurys answers.

[4]

The appeal is dismissed.  Costs are awarded to the respondent in the
    amount of $10,000, inclusive of disbursements and all taxes.


